Name: Commission Implementing Regulation (EU) No 450/2014 of 30 April 2014 amending for the 213th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaeda network
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety
 Date Published: nan

 3.5.2014 EN Official Journal of the European Union L 132/59 COMMISSION IMPLEMENTING REGULATION (EU) No 450/2014 of 30 April 2014 amending for the 213th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaeda network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network (1), and in particular Article 7(1)(a) and Article 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 15 April 2014, the Sanctions Committee of the United Nations Security Council (UNSC) decided to remove one person from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply after considering the de-listing request submitted by this person and the Comprehensive Report of the Ombudsperson established pursuant to UNSC Resolution 1904(2009). (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 2014. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX In Annex I to Regulation (EC) No 881/2002 the following entry under the heading Natural persons is deleted: Youssef Ben Abdul Baki Ben Youcef Abdaoui (alias (a) Abu Abdullah, (b) Abdellah, (c) Abdullah, (d) Abou Abdullah, (e) Abdullah Youssef). Address: Via Torino 8/B, Cassano Magnago (VA), Italy. Date of birth: 4.9.1966. Place of birth: Kairouan, Tunisia. Nationality: Tunisian. Passport No: G025057 (Tunisian passport issued on 23.6.1999, expired on 5.2.2004). National Identification No: AO 2879097 (Italian Identity Card valid until 30.10.2012. Other information: (a) Italian fiscal code: BDA YSF 66P04 Z352Q; (b) Inadmissible to the Schengen area; (c) Mother's name is Fatima Abdaoui; (d) Member of an organization operating in Italy directly linked with The Organization of Al-Qaeda in the Islamic Maghreb. Date of designation referred to in Article 2a(4)(b): 25.6.2003..